Name: COMMISSION REGULATION (EC) No 1317/96 of 8 July 1996 fixing, for the 1995/96 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  EU finance;  plant product;  prices;  agricultural policy
 Date Published: nan

 No L 170/24 EN Official Journal of the European Communities 9 . 7. 96 COMMISSION REGULATION (EC) No 1317/96 of 8 July 1996 fixing, for the 1995/96 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector agricultural conversion rate for the conversion of minimum sugarbeet prices as well as the production levy and, where appropriate, additional levy into the various national currencies, as set out in the Annex to this Regu ­ lation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector ('), as last amended by Regulation (EC) No 2926/94 (2), and in particular Article 1 (3) thereof, Whereas Article 1 ( 1 ) of Regulation (EEC) No 1713/93 specifies that the minimum sugarbeet prices referred to in Article 5 of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector (3), as last amended by Regulation (EC) No 1 126/96 (4), and the production levy and additional levy referred to, respectively, in Articles 28 and 28a of that Regulation shall be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the marketing year in question ; whereas that specific agricultural conversion rate must be fixed during the month following the end of the marketing year in question; Whereas the application of these provisions results in the fixing, for the 1995/96 marketing year, of the specific HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used for conversion of the minimum sugarbeet prices referred to in Article 5 of Regulation (EEC) No 1785/81 and the production levy and, where appropriate , additional levy referred to, respectively, in Articles 28 and 28a of that Regulation , into each of the national currencies, shall be fixed, for the 1995/96 marketing year, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 9 July 1996. It shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 159, 1 . 7. 1993, p. 94. (2) OJ No L 307, 1 . 12. 1994, p. 56. (3) OJ No L 177, 1 . 7. 1981 , p. 4. 4 OJ No L 150, 25. 6 . 1996, p. 3 . 9 . 7 . 96 Official Journal of the European Communities No L 170/25EN ANNEX to the Commission Regulation of 8 July 1996 fixing, for the 1995/1996 marketing year, the specific agricultural conversion rate applicable to the minimum sugarbeet prices and the production levies and the additional levy in the sugar sector Specific agricultural conversion rate 1 ECU - 39,5239 Belgian and Luxembourg francs 7,51516 Danish kroner 1,90700 German marks 308,703 Greek drachmas 165,510 Spanish pesetas 6,61023 French francs 0,829498 Irish punt 2 136,60 Italian lire 2,14039 Dutch guilders 13,4148 Austrian schillings 198,202 Portuguese escudos 5,90774 Finnish marks 9,27672 Swedish kroner 0,850827 Pound sterling